DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2020 and 9/30/2020 has been entered.
 

Response to Arguments/Amendment
The amendment to Claim 1 is acknowledged.
The amendment overcomes all outstanding rejections.


Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I, II, and III, as set forth in the Office action mailed on 9/14/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/14/2018 is withdrawn.  Claims 3, 5, and 6, directed to Inventions II and III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-6 are allowed.

The closest Prior art, Ressler (US 2008/0170231 A1) discloses a Michelson interferometer housing system (Fig. 2) comprising:
a first housing (fixed housing 41, fixed housing assembly 40, [0018], [0027]) including a first surface (spherical surface portion 51 is part of a flat unnumbered surface of 41, shown in the enclosed figure as a red line marked BOTTOM) on which a fixed mirror is installed (9, [0027]), a second surface (surface on the left most of the assembly shown as dashed line 72 containing the flat spring/bearing 27b, [0022]), and a first diagonal surface (shown as a red line marked DIAGONAL in the enclosed figure) on which a beam splitter assembly (4, 5) to which light is incident from the outside (3) is installed, the first diagonal surface being formed at 45 degrees with respect to the second surface; and
a second housing (movable housing 21, movable assembly 22, [0019]) including a third surface on which a movable mirror is installed (see Fig. 2, surface on the right of the assembly shown as dashed line 70 containing the flat spring/bearing 27a, [0022]), a fourth surface (shown on top of Fig. 2 and in the enclosed figure as a red line marked TOP), and a second diagonal surface corresponding to the first diagonal surface (shown as a red line marked DIAGONAL in the enclosed figure), wherein the first and second housings are combined such that the first and second diagonal surfaces face each other to allow the light entering from the outside to be divided through the beam splitter assembly and incident to the fixed mirror and the movable mirror (reflected portion 6a and a transmitted portion 7a, see Figs 1 and 2); however is lacking to the newly incorporated details.

Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the combination of elements of the claims, specifically, “the beam splitter assembly being supported by the first diagonal surface,” “wherein the first housing has a shape of a triangular prism having the first surface, the second surface, and the first diagonal surf ace as side surf aces of the first housing, and the second housing has a shape of a triangular prism having the third surf ace, the fourth surf ace and the second diagonal surface as side surfaces of the second housing,” and “wherein the beam splitter assembly has a smaller diameter than the first opening or the beam splitter assembly has a lager diameter than the first opening,” in combination with the rest of the limitations of the above claims.

Claims 2-6 are allowable at least based upon their dependence on Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0208959 A1, US 2019/0310441 A1 disclose the use of housings with properties similar to the claimed in the present application.

US 2002/0180981 A1, US 2019/0094016 A1,  US 2011/0063728 A1, US 2016/0320176 A1, US 2018/0106590 A1, US 2012/0044565 A1, US 2019/0178625 A1, US 2020/0271434 A1, and US 5,305,088 A disclose the use of triangular prisms for the purpose of splitting the beam in a Michelson Interferometer. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877